Appeal from an order of the Court of Claims (Bell, J.), entered April 19, 1994, which, inter alia, granted the State’s cross motion to dismiss the claim.
Claimant, an inmate at a State correctional facility, commenced this action for damages arising from his placement on limited privilege status without first being afforded a hearing. Claimant was placed on this status after refusing a choice of three work assignments. Inasmuch as the prison rules specifically provide that a hearing is not a prerequisite to placing an inmate on limited privilege status under these circumstances, the Court of Claims properly dismissed the claim.
Mikoll, J. P., Mercure, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the order is affirmed, without costs.